Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 3, 6, and 7 have been amended.
Claims 3-7 are presently pending.

Applicant’s arguments with respect to the Rejections under 35 USC 112(b) have been considered and are persuasive. The Rejections under 35 USC 112(b) are withdrawn.

Applicant's arguments filed 30 July 2021 with respect to the Claim Rejections under 35 USC 103 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments that the combination of Hirabayashi and Kitazato fail to disclose, teach, or suggest all features of the claimed invention (see Remarks, pgs. 5-6), the Examiner disagrees. The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner notes that Hirabayashi taught parsing adaptations sets whose roles were equal to certain predefined values. While Hirabayashi failed to teach parsing specifically for a ratings element in each adaptation set, Kitazato was introduced to teach that an element within an AdaptationSet that could be included (and inferably, parsed) was some value associated with a content advisory (i.e., ratings element). As such, the combined teachings of Hirabayashi and Kitazato disclose, teach, and suggest the claimed invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi, et al. (US 2016/0057468 A1) (hereinafter Hirabayashi), in view of Kitazato (US 2018/0175955 A1) (of record, hereinafter Kitazato).

Regarding Claim 3, Hirabayashi discloses method for receiving a media presentation description associated with a program, [Figs. 1-2; 0047-54] the method comprising: 
receiving a period within the media presentation description; [Figs. 1-3, 5, 6A, 7A, 8A-B,; 0047-56, 0065, 0068: server transmits MPD that describes a given media content to a content reproduction device which utilizes the MPD to select and request particular versions of segments of the media presentation; 0049-52: media is encoded into a plurality of differently encoded segments comprising the same reproduction range of time; 0070-75: where Figs. 6A and 7A are exemplary MPDs that feature Periods that have at least one AdaptationSet] and 
for one or more adaptation sets, parsing each adaptation set among the one or more adaptation sets in which role attributes are equal to predefined values, in a case [Figs. 2, 6A, 7A, 8A-B; 0049-52: wherein MPD describes different segments that reflect different versions/encodings of a given time segment; 0070-75: where each AdaptationSet within a period may be describe a mimeType=”video/mp4”, and where each AdaptationSet has a Role attribute that indicates whether it is main content or alternative content for receipt by the content presentation device, and where the selected version is selected for retrieval and output; see also MPEP 2144.04(VI)(B)]
Hirabayashi fails to explicitly disclose for one or more of multiple adaptation sets, parsing a ratings element in each adaptation set among these whose role attributes are equal to predefined values, in a case that the period includes the multiple adaptation sets each with a MIME type equal to video/mp4. (Emphasis on the elements of the limitations not explicitly disclosed by Hirabayashi).
Kitazato, in analogous art, teaches for one or more of multiple adaptation sets, parsing a ratings element in each adaptation set among these whose role attributes are equal to predefined values, in a case that the period includes the multiple adaptation sets each with a MIME type equal to video/mp4. [Figs. 13-15; 0224-226, 0244, 0249, 0256: where adaptationSets may be associated with a content advisory descriptor]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Hirabayashi with the teachings of Kitazato to parse a ratings elements in each adaptation set as it MPEG-DASH provides means to allow differing video segments of video according to content Advisory ratings for [Kitazato – 0001, 0005-6, 0224-226, 0244, 0249, 0256]

Regarding Claim 4, Hirabayashi and Kitazato disclose all of the limitations of Claim 3 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Hirabayashi discloses wherein the role attributes are equal to the predefined values including that (i) a role value attribute is equal to main and (ii) a role scheme identifier attribute is equal to a predefined value. [Figs. 2, 6A, 7A, 8A-B; 0070-75: where AdaptationSet has attribute <Role schemeIdUri=”urn:mpeg:dash:role:2011” value=”main”/>]

Regarding Claim 5, Hirabayashi and Kitazato disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Hirabayashi discloses wherein the predefined value of the role scheme identifier attribute is equal to urn:mpeg:dash:role:2011. [Figs. 2, 6A, 7A, 8A-B; 0070-75: where AdaptationSet has attribute <Role schemeIdUri=”urn:mpeg:dash:role:2011” value=”main”/>]

Regarding Claim 6, Claim 6 recites a method for signaling a media presentation description associated with a program, where the method recites essentially identical limitations as Claim 3 above. As such Claim 6 is rejected similarly as Claim 3, mutatis mutandis.

Regarding Claim 7, Claim 7 recites a receiver that performs the method of Claim 3 above. As such Claim 7 is rejected similarly as Claim 3, mutatis mutandis. (where Hirabayashi [Fig. 5], [0057], [0099-102] disclose that the reproduction device may comprise various processing devices comprising instructions executed by some CPU).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421